DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 8/26/2021. Claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2020/0119976, to Xu et al. (“Xu”), which is newly cited in this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 101 – Claim 1 is directed to patent ineligible subject matter.
35 U.S.C. § 102(a)(1) – Claim 1 is anticipated over Xu.
Claims 8-20 are allowable over the prior art of record.
Claims 2-7 are objected to for depending from a rejected base claim but themselves not being rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 8/26/2021 are accepted.

Claim Interpretation
Under a broadest reasonable interpretation, a method claim with limitations that depend on contingencies do not necessarily require those limitations to be interpreted into the claim since the contingencies may not be satisfied. See MPEP § 2111.04(II). In the instant application, claim 1 has two limitations that depend on contingencies, namely, “when the error rate crosses a first error rate threshold then mirroring the first channel and the second channel; and when the error rate is between the first error rate threshold and a second error rate threshold that is different than the first error rate threshold, determining whether to continue mirroring or discontinue the mirroring of the first channel and the second channel.” If the “error rate” never crosses the “first error rate threshold”, then the contingencies are not met and those steps that depend on the contingencies are not required to be interpreted into the claim. Thus, only the “transmitting” and “determining” steps are required by the current language of claim 1 under a broadest reasonable interpretation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
To determine whether claimed subject matter is patent eligible section 2106 of the MPEP requires specific evaluation of the limitations recited. In step 1, a determination is made as to whether a claim is directed to a statutory category (i.e., a process, machine, manufacture, and composition of matter). If so, then a determination is made as to whether the claim is directed to patent ineligible subject matter, such as an abstract idea, using a three part test: First, in step 2A, prong 1 the abstract idea is identified; Second, in step 2A, prong 2 the abstract idea is determined to be integrated into a practical application or not; and Third, in step 2B the additional claim limitations are evaluated individually and as a whole to determine if they amount to an inventive concept (i.e., the limitations are significantly more than the abstract idea itself).
While claim 1 falls within at least one of the four statutory categories of patent eligible subject matter (i.e., step 1 is satisfied because claim 1 is directed to a process), it is nonetheless patent ineligible for being directed to an abstract idea without reciting significantly more.

Step 2A, Prong 1: Independent Claim 1
Claim 1 is reprinted below with the underlined limitations representing those features indicative of the abstract idea, noting that claim 1 is read under the broadest reasonable interpretation noted above.
Claim 1 recites, with those limitations representing the abstract idea underlined and those limitations not given patentable weight struck through since they depend on contingencies that may not occur:
A method comprising: 
transmitting data between a client device and a server over a first channel; 
determining an error rate on at least one of the first channel and a second channel not mirrored with the first channel;



Determining an error rate of a channel (even two) is a mathematical relationship and/or mental process. See MPEP § 2106.04(a)(2)(I) and (III). Determining an error rate is a mathematical relationship between the number of data received in error to the total number of transmitted data. This simple calculation is not only mathematical, but can be performed by a person using pen and paper. See id. For at least this reason, claim 1 is directed to the abstract idea of determining and error rate of a channel, which is a mathematical relationship and/or mental process.

Step 2A, Prong 2: Independent Claim 1
Under the broadest reasonable interpretation (as noted above), the claim does not require any additional steps after determining the error rate. Thus, there is no integration into a practical application. In other words, nothing is done with the determination or the error rate that would be evidence of integration into a practical application.

Step 2B: Independent Claim 1
While the abstract idea identified above is merely one limitation of claim 1, the remaining limitations still do not amount to significantly more when taken individually or when combined as an order set of steps/functions.
Claim 1 also recites, “transmitting data between a client device and a server over a first channel”. Transmitting data over a network, without more, is mere data gathering and is well-understood, routine, and conventional, and thus, not evidence of an inventive concept. See MPEP § 2106.05(d)(II) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014)).
Lastly, taking each limitation of claim 1 as part of an ordered set of steps instead of individually does not show an inventive concept beyond the abstract idea itself. In particular, considering the steps as an ordered set adds nothing “that is not already present when the steps are considered separately” because their dependency on each other is very broad and recited at a high level of generality. See MPEP § 2106.05(I)(B).
For at least these reasons, claim 1 recites an abstract idea without significantly more and is directed to patent ineligible subject matter, and therefore, rejected under section 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu.

Regarding claim 1, Xu teaches:
A method (Xu, Fig. 2, ¶ 53) comprising: 
transmitting data between a client device and a server over a first channel (Xu, Fig. 2, step 201, ¶ 54, where the terminal device (e.g., 130, 140 as shown in Fig. 1) sends packets to at least the core network 110 (Fig. 1), which can include a server, see ¶ 150); 
determining an error rate on at least one of the first channel and a second channel not mirrored with the first channel (Xu, Fig. 2, steps 202, 203, ¶¶ 14, 87, 97-98, where an error rate is determined for at least one (e.g., a first) channel);
when the error rate crosses a first error rate threshold then mirroring the first channel and the second channel (While this limitation does not necessarily need to be given patentable weight as explained above in the Claim Interpretation section, Xu teaches that if an error rate is not acceptable (e.g., above a threshold), then the duplication transmission function may be activated at the terminal, see ¶ 70, thus, the channels would be mirrored since they send duplicate data); and
when the error rate is between the first error rate threshold and a second error rate threshold that is different than the first error rate threshold, determining whether to continue mirroring or discontinue the mirroring of the first channel and the second channel (This limitation is given no patentable weight as explained above in the Claim Interpretation section because the contingency is considered not to have been met, and therefore, the dependent limitation is not carried out.).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim. 
Claim 2 is still a contingent limitation, and if amended into parent claim 1 would still not be required to be given patentable weight for the same reasons as presented above in the Claim Interpretation section. Thus, claim 2, while further limiting and dependent on claim 1, and also not rejected under section 101, does not necessarily recite allowable subject matter for a process claim.
Claims 3-7 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Even so, Applicant is cautioned that moving any of these claims into claim 1 or making them independent claims has proper section 112(a) support and does not make the new claim indefinite under section 112(b) with conflicting or confusing limitations.

Claims 8-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations as they are recited in at least independent claims 8 and 15. Firstly, claims 8 and 15 are not process claims, thus, all the recited limitations must be read into the claim and given patentable weight. See MPEP § 2111.04(II). Claim 8 is directed to a “system comprising: a client device” configured to carry out various functions, and claim 15 is directed to a “on-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform” functions virtually identical to those recited in claim 8.
None of the prior art of record teaches or suggests a client device that is configured to “determine an error rate on at least one of the first channel and a second channel not mirrored with the first channel” and “when the error rate crosses a first error rate threshold then mirror the first channel and the second channel; and when the error rate is between the first error rate threshold and a second error rate threshold that is different than the first error rate threshold, determine whether to continue mirroring or discontinue the mirroring of the first channel and the second channel.” As noted in the rejection of claim 1 above, the prior art, e.g., Xu, teaches mirroring channels, even if an error rate of one channel is insufficient, but none of the prior art describes or suggests a client device that is configured as recited in at least claims 8 and 15. For example, the prior art teaches evaluation of channels for adequate performance metrics, see e.g., Xu, Fig. 2, U.S. Patent Application Publication No. 2018/0027506, Fig. 4, but the actions taken to mitigate poor channel quality in the prior art do not necessarily evaluate against multiple error rate thresholds and make determinations on whether to continue mirroring channels, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2018/0027506 and 2009/0313311, describe evaluation of channel quality (e.g., error rate) and duplication of channels, but not as recited in at least claims 8 and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413